740 N.W.2d 292 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Richard Joseph MARTH, Defendant-Appellant.
Docket No. 133104. COA No. 273534.
Supreme Court of Michigan.
October 29, 2007.
By order of July 27, 2007, we remanded this case to the Court of Appeals for reconsideration of its December 27, 2006 order *293 denying leave to appeal under MCR 6.508(D). On order of the Court, the Court of Appeals having vacated its prior order and having issued on August 24, 2007 an order denying leave to appeal for lack of merit, the application in this Court is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.